Citation Nr: 0901713	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Bell's palsy.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
January 1990, May 1996 to October 1996, October 2001 to 
October 2002, and May 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2007 letter, the veteran requested Decision 
Review Officer (DRO) review prior to his case being sent to 
the Board.  Under 38 C.F.R. § 3.2600(a), a claimant who has 
filed a timely Notice of Disagreement has a right to a review 
of the decision by either a Veterans Service Center Manager 
(VSCM) or DRO.  To obtain review, the claimant must request 
such review not later than 60 days after the date VA mails 
notice of entitlement to such review.  The 60-day time limit 
may not be extended.  If the claimant fails to request DRO 
review not later than 60 days after the date VA mails the 
notice, VA will proceed with the traditional appellate 
process by issuing a SOC.  38 C.F.R. § 3.2600(b) (2008).

The veteran maintains that he never received the October 2006 
Appeal Election Letter because he had moved from Florida to 
Virginia in December 2005, and the RO sent it to his old 
address in Florida despite having notified the VA and 
completing the applicable United States Postal Service forms 
to forward his mail.  

The presumption of regularity that attends to the 
administrative functions of the Government is applicable and 
ordinarily it would be presumed that the RO properly advised 
the veteran of his right to elect DRO review, unless rebutted 
by clear and convincing evidence to the contrary.  See 
Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has declared, however, 
that VA's use of an incorrect address constitutes the clear 
evidence needed to rebut the presumption that it properly 
notified the veteran.  See Fluker v. Brown, 5 Vet. App. 296, 
298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  The record 
shows that the RO sent the Appeal Election Letter to the 
incorrect address.  Thus, the Board finds that the 
presumption of regularity has been rebutted.  See 38 U.S.C.A. 
§ 5104(a), (b); Best v. Brown, 10 Vet. App. 322, 325 (1997); 
38 C.F.R. § 3.104(a).  As such, the 60-day time limit in 
§ 3.2600 has yet to run as the Appeal Election Letter has 
never been properly sent to the veteran.  Thus, the veteran's 
February 2007 election of DRO review must be honored and this 
claim must be remanded to the RO.

The record reveals that additional development is also 
warranted.  The veteran's claim of service connection was 
granted in the March 2006 and to date, he has not been 
afforded a formal VA examination to determine the nature and 
severity of the condition.  The veteran has submitted 
subsequent statements saying that his Bell's palsy causes 
problems with his right eye (i.e., inability to close 
properly causing dryness requiring drops at least twice a 
day, discomfort, facial distortion, etc.).  In addition, the 
veteran has set forth in detail how this has affected his 
daily work and personal life (e.g., cannot drive, read, use 
computers, etc. for periods of time greater than 30 minutes).  
None of these facts were considered in the previous decisions 
rendered by the RO.  Thus, the Board finds that a VA 
examination is warranted.

In addition, the veteran has indicated that all his treatment 
is at the VA Medical Center in Washington, DC.  Treatment 
records have only been obtained through August 2005.  The 
Board notes that the veteran has reported he moved to the 
Washington, DC area in December 2005.  Subsequent treatment 
records may be relevant to the veteran's claim and should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records from 
the VA Medical Center in Washington, DC for 
treatment for complaints related to the 
veteran's Bell's palsy from December 2005 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for an appropriate VA examination.  
The claims file must be made available and 
reviewed by the examiner.  All necessary 
tests should be conducted in order to 
ascertain all current residuals and their 
severity related to the veteran's service-
connected Bell's palsy.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity.  All findings and conclusions 
should be set forth in a legible report.

3.  Then, a DRO should readjudicte the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

